UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 Standard Silver Corporation (Exact name of registrant as specified in its charter) Nevada 87-0294969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1408 Roseland Blvd., Tyler, Texas 75701 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (903) 520-8332 Securities to be registered under Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Securities to be registered under Section 12(g) of the Act: Common stock (Title of class) (Title of class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filed” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1 Table of Contents Glossary of Terms Alteration Any physical or chemical change in a rock or mineral subsequent to its formation. Amalgamation The process by which mercury is alloyed with some other metal to produce an amalgam. It was used at one time for the extraction of gold and silver from pulverized ores. Base metal Any non-precious metal (e.g. copper, lead, zinc, nickel, etc.) Breccia A rock in which angular fragments are surrounded by a mass of fine-grained minerals. Concession A grant of a tract of land made by a government or other controlling authority in return for stipulated services or a promise that the land will be used for a specific purpose. Core The long cylindrical piece of a rock, about an inch in diameter, brought to the surface by diamond drilling. Diamond drilling A drilling method in which the cutting is done by abrasion using diamonds embedded in a matrix rather than by percussion.The drill cuts a core of rock, which is recovered in long cylindrical sections. Dip The angle at which a vein, structure or rock bed is inclined from the horizontal as measured at right angles to the strike. Drift A horizontal underground opening that follows along the length of a vein or rock formation as opposed to a cross-cut which crosses the rock formation. Exploration Work involved in searching for ore, usually by drilling or driving a drift. Exploration expenditures Costs incurred in identifying areas that may warrant examination and in examining specific areas that are considered to have prospects that may contain mineral deposit reserves. Free milling Ores of gold or silver from which the precious metals can be recovered by concentrating methods without resort to pressure leaching or other chemical treatment. Gangue The valueless minerals in an ore; that part of an ore that is not economically desirable but cannot be avoided in mining. Grade The average assay of a ton of ore, reflecting metal content. Host rock The rock surrounding an ore deposit. Intrusive A body of igneous rock formed by the consolidation of magma intruded into other rocks, in contrast to lavas, which are extruded upon the surface. Lode A mineral deposit in solid rock. Ore The naturally occurring material from which a mineral or minerals of economic value can be extracted profitably or to satisfy social or political objectives. The term is generally but not always used to refer to metalliferous material, and is often modified by the names of the valuable constituent; e.g., iron ore. Ore body A continuous, well-defined mass of material of sufficient ore content to make extraction economically feasible. Table of Contents Mine development The work carried out for the purpose of opening up a mineral deposit and making the actual ore extraction possible. Mineral A naturally occurring homogeneous substance having definite physical properties and chemical composition and, if formed under favorable conditions, a definite crystal form. Mineralization The presence of economic minerals in a specific area or geological formation. Mineral reserve That part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination.Reserves are customarily stated in terms of “Ore” when dealing with metalliferous minerals. Net Smelter Return (NSR) A share of the net revenues generated from the sale of metal produced by a mine. Prospect A mining property, the value of which has not been determined by exploration. Resources The calculated amount of material in a mineral deposit, based on limited drill information. Stamp mill An apparatus, and the building containing it, in which rock is crushed by descending pestles (stamps), operated by water power or steam power. Amalgamation is usually combined with crushing when gold or silver is the metal sought, but copper, tin, and other ores are stamped to prepare them for dressing. Stratigraphic units A body of rock established as a distinct entity, geologically classified, based on any of the properties or attributes or combinations thereof that rocks possess. Strike The direction, or bearing from true north, of a vein or rock formation measured on a horizontal surface. Tonne A metric ton which is equivalent to 2,200 pounds. Trend A general term for the direction or bearing of the outcrop of a geological feature of any dimension, such as a layer, vein, ore body, or fold. Unpatented mining claim A parcel of property located on federal lands pursuant to the General Mining Law and the requirements of the state in which the unpatented claim is located, the paramount title of which remains with the federal government. The holder of a valid, unpatented lode-mining claim is granted certain rights including the right to explore and mine such claim. Vein A mineralized zone having a more or less regular development in length, width, and depth, which clearly separates it from neighboring rock. 3 Table of Contents INDEX TO FORM 10 Page No. ITEM 1. BUSINESS 6 ITEM 1A. RISK FACTORS 9 ITEM 2. FINANCIAL INFORMATION 14 ITEM 3. PROPERTIES 15 ITEM 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 ITEM 5. DIRECTORS AND EXECUTIVE OFFICERS 21 ITEM 6. EXECUTIVE COMPENSATION 22 ITEM 7. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 25 ITEM 8. LEGAL PROCEEDINGS 26 ITEM 9. MARKET PRICE AND DIVIDENDS ON THE REGISTRANTS COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 26 ITEM 10. RECENT SALES OF UNREGISTERED SECURITIES 27 ITEM 11. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED 27 ITEM 12. INDEMNIFICATION OF DIRECTORS AND OFFICERS 28 ITEM 13. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 32 ITEM 14. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTING ON ACCOUNTING AND FINANCIAL DISCLOSURE 32 ITEM 15. FINANCIAL STATEMENTS AND EXHIBITS 32 This registration statement should be read in its entirety. No one section of the registration statement deals with all aspects of the subject matter. FORWARD LOOKING STATEMENTS This Form 10 contains forward-looking statements.These statements relate to future events or future financial performance and involve known and unknown risks, uncertainties and other factors that may cause Standard Silver Corporation’s or its industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by the forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," or the negative of these terms or other comparable terminology.These statements are only predictions.Actual events or results may differ materially. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements.We are under no duty to update any of the forward-looking statements after the date of this report to conform its prior statements to actual results. 4 Table of Contents Further, this report contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933 (“Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (“Exchange Act”) that involve substantial risks and uncertainties.Our actual results may vary materially from those within forward-looking statements because of risks to which we are subject, such as: · risks related to all of our properties being in the exploration stage; · risks related to challenges to the title of our mineral properties; · risks related applicable laws and government regulations; · risks related to our ability to raise additional capital to develop our prospects; · risks related to extraordinary operating risks inherent in the mining industry; · risks related to dramatic and unpredictable mineral price fluctuations; · risks related to fact that we are an exploration stage company; · risks related to our history of losses and our expectation that we will incur substantial losses and negative operating cash flows for the foreseeable future; · risks related to our limited operating history; · risks related to inability to complete development of our prospects if we cannot raise additional funding · risks related to our highly volatile stock prices; · risks related to possible dilution of our common stock arising from additional financing activities; · risks related to a low market price for our common stock; · risks related to non-payment of dividends on our common stock; and · risks related to the loss of key personnel. This list is not exhaustive of the factors that may affect our forward-looking statements. Some of the important risks and uncertainties that could affect forward-looking statements are described further under the sections titled “Description of the Business”, “Risk Factors”, and “Management’s Discussion and Analysis” of this registration statement. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, estimated or expected. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. 5 Table of Contents ITEM 1. BUSINESS Summary Standard Silver Corporation is a mineral exploration company engaged in the business of the acquisition, exploration and when warranted, development of mineral properties.We currently have interests in mineral properties located in Idaho, New Mexico andTexas.We have also acquired a 28% limited liability company interest in La Cañada Mining and Exploration, LLC (“La Cañada”).Through our interest in La Cañada, we have the ability to participate in the exploration, development, and operation of metallic and non-metallic mineral deposits that would otherwise require considerable engineering, metallurgical expertise and development capital expenditure. We do not have any producing properties and consequently, we have no current operating income or cash flow.We are an exploration stage company and have not generated any revenues.Further exploration will be required before a final evaluation as to the economic and legal feasibility of any of the properties is determined.We now endeavor to raise additional capital to acquire, evaluate, and develop new properties and exploit current projects. We also intend to evaluate potential acquisitions of related businesses, including mining drilling operations, with the goal of providing revenues to the Company to offset our current developmental operations.To date, we have not entered into any contractual arrangements with potential acquisitions. Unless otherwise indicated, any reference to the “Company”, or as “we”, “us”, “our”, etc. refers to Standard Silver Corporation. Description of Business Overview of the Mineral Exploration Business Mining companies are defined largely by the way in which they derive their revenues.Major mining companies, or operators, generate revenues from the production and sale of the commodity it is mining.A junior mining company has no mining operations.Instead, they will seek to acquire properties that they believe have potential to host economic concentrations of minerals such as gold, silver and copper.Once acquired, they may undertake a more detailed evaluation of the property to determine if economic mineralization is present on the property.If economic mineralization is present, the junior company will look to option or lease the claim, or enter into a joint venture agreement with a major operator.Since the juniors rely on optioning, leasing, and joint ventures for revenue, they have historically concentrated on targets with large potential to attract the major operators.Most conduct lengthy, expensive and generally inconclusive diamond drilling programs and in the end are so diluted that the original investors realize little even if they do discover a big deposit. This model has worked well for the industry for the past thirty years.However, the recent rise of commodity prices may reflect a fundamental change in the supply and demand structure that could change the junior mining company’s role. Beginning in 1892 there was a general decline of real commodity prices, and with the exception of brief periods of increased demand, notably World Wars I and II, has extended into the beginning of the 21st century. The mining industry responded to this long-term price deflation by developing mass mining techniques aimed at increasing overall sales by virtue of increased production, which led to a long period of oversupply. As a result of depleting reserves, decreased discovery rate, and the rapid economic development of China, India, and Brazil, there are now indications that the period of oversupply is ending. There will doubtlessly be new discoveries made and large mines brought into production as the higher prices stimulate new development, but these may not be adequate to return the prices to previous low levels. The enormous capital cost, exorbitantly long development times (more than 10 years in most cases) and the location of prospects in politically unstable areas may preclude most of these new, larger mines from being feasible at the previous price levels. 6 Table of Contents As a result, the more modest sized but higher-grade ore deposits that have been uneconomic since the early 1890’s may once again be viable. The inventory of these long idle mines is large. Although some effort is needed to locate this inventory, considerable data is available on these properties both in the public domain and from private sources. Business Strategy We have historically aimed to follow the traditional model for junior mining companies.However, based on the current market and the considerable amount of data available to us with respect to older mines, we believe we can establish ourselves as an operator by focusing on the development of mineral deposits that can be brought to production relatively quickly at low capital costs and in stable and receptive geographies.Following this course, we plan to acquire and, when feasible, develop properties: · That have a record of production in the past and to prospects that are nearby and are geologically similar to former producers; · Posses relatively high-grade ore bodies; · Are located in areas where the political status quo holds out a reasonable chance of acquiring the necessary permits in an acceptable time; · Where operations will disturb less than 10 acres at any given time, avoiding significant environmental impact on air, water, or on the area and complicated permitting; · That do not require complex engineering procedures or that will require highly skilled and specialized miners and technical staff; and · That can be operated with readily available and/or used equipment. We have acquired an interest in five mineral properties that fit these criteria (i) the King Mine located in Boise County, Idaho, (ii) the Macho Mine, located in Sierra County, New Mexico, (iii) the Round Top Beryllium deposit located in Hudspeth County, Texas, (iv) the Gambrinus District located in Boise County, Idaho, and (v) the Banner Extension located in Boise County, Idaho. In addition to the first tier base and precious metals, gold, silver, lead, zinc and copper, there are many lesser used metals and industrial non-metallic minerals that have seen dramatic price increases. Some of these metals and minerals such as vanadium, tungsten, molybdenum, present the opportunity for “stand alone” projects, or when they occur as accessories, can be recovered and enhance the profitably of other mines. In the past two years interest in uranium has increased with the greater demand for nuclear power.We intend to evaluate such opportunities as they present themselves. We may also encounter other opportunities with large potential that do not meet our established criteria.In such situations, and when feasible, we may assign the rights to such properties to La Cañada, who has the experience and financial ability to develop large and complex projects.Our interest in La Cañada gives us the opportunity to participate in projects that would otherwise be too expensive or complex for us to develop on our own, without incurring the delays and costs associated with finding joint-venture partners. 7 Table of Contents We also intend to evaluate potential acquisitions of related businesses, including drilling operations, with the goal of providing revenues to the Company to offset our current developmental operations.To date, we have not entered into any contractual arrangements with potential acquisitions. Competition The mining industry is highly competitive.We will be competing with numerous other companies, substantially all with far greater resources available to them.We therefore will be at a significant disadvantage in the course of acquiring mining properties and obtaining materials, supplies, labor, and equipment.Additionally, we are and will continue to be an insignificant participant in the business of mining properties.A large number of established and well-financed companies are active in the mining industry and will have an advantage over us if they are competing for the same properties.Nearly all such entities have greater financial resources, technical expertise and managerial capabilities than ourselves and, consequently, we will be at a competitive disadvantage in identifying possible mining properties and procuring the same. Government Approvals The exploration, drilling and mining industries operate in a legal environment that requires permits to conduct virtually all operations. Thus permits are required by local, state and federal government agencies. Local authorities, usually counties, also have control over mining activity. The various permits address such issues as prospecting, development, production, labor standards, taxes, occupational health and safety, toxic substances, air quality, water use, water discharge, water quality, noise, dust, wildlife impacts, as well as other environmental and socioeconomic issues. Prior to receiving the necessary permits to explore or mine, the operator must comply with all regulatory requirements imposed by all governmental authorities having jurisdiction over the project area. Very often, in order to obtain the requisite permits, the operator must have its land reclamation, restoration or replacement plans pre-approved. Specifically, the operator must present its plan as to how it intends to restore or replace the effected area. Often all or any of these requirements can cause delays or involve costly studies or alterations of the proposed activity or time frame of operations, in order to mitigate impacts. All of these factors make it more difficult and costly to operate and have a negative and sometimes fatal impact on the viability of the exploration or mining operation. Finally, it is possible that future changes in these laws or regulations could have a significant impact on our business, causing those activities to be economically reevaluated at that time. The permit application and operating plan for the second stage of development and mining for the King Mine is planned to be submitted sometime in late 2008. Initial permitting procedures have been started for the Round Top deposit and the Orogrande garnet deposit. Effect of Existing or Probable Government Regulations Mineral exploration, including mining operations are subject to governmental regulation. Our operations may be affected in varying degrees by government regulation such as restrictions on production, price controls, tax increases, expropriation of property, environmental and pollution controls or changes in conditions under which minerals may be marketed. An excess supply of certain minerals may exist from time to time due to lack of markets, restrictions on exports, and numerous factors beyond our control. These factors include market fluctuations and government regulations relating to prices, taxes, royalties, allowable production and importing and exporting minerals. The effect of these factors cannot be accurately determined, and we are not aware of any probable government regulations that would impact the Company. 8 Table of Contents Employees In addition to our executive officers, we currently have 1 full time employee.In order to implement our business plan, we will be required to employ qualified technical and administrative employees or retain the services of qualified consultants with the technical expertise to evaluate the mineral properties. Insurance We currently do not have any insurance coverage to cover losses or risks incurred in the ordinary course of business. Corporate History Standard Silver was incorporated in the State of Nevada in 1970.In July, 2004, our Articles of Incorporation were amended and restated to increase the number of shares of common stock to 25,000,000, and in March 2007, we affected a 1-for-2 reverse stock split. In September, 2008, the Company amended and restated its Articles of Incorporation to increase the number of shares of common stock from 25,000,000 to 100,000,000 and to authorize 10,000,000 shares of preferred stock. Standard Silver Corporation was initially formed to develop silver properties located in the Cornucopia Mining District of Nevada.We later broadened our focus to include other natural resources such as gold, coal, oil, and gas.Between 2003 until February 2007, our operations were minimal.In March 2007, we acquired interests in two mineral properties, the Old Hadley and the Macho Mines, located in southwestern New Mexico.In 2007, we acquired a 28% interest in La Cañada Mining and Exploration LLC. In September 2007, Standard Silver acquired the King Mine located in Boise County, Idaho. In November 2007 Standard Silver acquired rights to lease the Round Top Beryllium deposit located in Hudspeth County, Texas. The rights to the Round Top Beryllium deposit were assigned to La Cañada in June 2008, and reassigned to Standard Silver in September 2008.In 2008, the Old Hadley mine was assigned to La Cañada in exchange for the commitment to finance and develop property.In September 2008, the Company executed letter agreements to lease the historic, inactive Illinois, Lucky Boy, Mascot, Texida, and Boulder Mines located in the Gambrinus sub-district in the northeastern part of the Boise Basin.In addition, the Company executed a letter agreement to lease the Banner Extension property located in the Banner Mining District in Boise County, Idaho, located 23 miles northeast of
